             Case 2:16-cr-00199-JAM Document 137 Filed 08/31/20 Page 1 of 1


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:16-CR-00199-JAM
12                               Plaintiff,            ORDER DISMISSING COUNT ONE OF THE
                                                       INDICTMENT AS TO DEFENDANT LAVONDA
13                        v.                           BAILEY ONLY
14   LAVONDA BAILEY,
15                              Defendant.
16

17         It is hereby ordered that plaintiff United States of America’s motion pursuant to Rule 48(a) of the

18 Federal Rules of Criminal Procedure to dismiss Count One of the Indictment as to defendant Lavonda

19 Bailey only is GRANTED. The status conference as to Lavonda Bailey set for October 6, 2020, is

20 hereby vacated.

21         IT IS SO ORDERED.

22
                                                            /s/ John A. Mendez
23   Dated: August 28, 2020                          THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
24

25

26

27

28

      [PROPOSED] ORDER                                  1
